Citation Nr: 0933614	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  02-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a closed head injury.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from October 1971 to July 
1973.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in August 2007 and September 2008.  
This matter was originally on appeal from a September 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The Board notes 
that the procedural history with respect to this case was 
previously discussed in the introduction portion of the 
September 2008 Remand and is incorporated herein by 
reference.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded in 
order to ensure compliance with previous remand directives 
and ensure due process.  Stegall v. West, 11 Vet. App. 268 
(1998).

In September 2008, the Board remanded this case for a second 
time in order to provide the Veteran with proper notice with 
respect to his new and material evidence claim in accordance 
with the directives outlined by the December 2006 Joint 
Remand.  At that time, the Board explained that the September 
2007 and November 2007 notice letters previously provided to 
the Veteran were inadequate because they did not provide the 
definition of new and material evidence applicable to the 
Veteran's claim filed in July 2000 and, instead, provided the 
amended version of 38 C.F.R. § 3.156 that is applicable to 
claims filed after August 29, 2001.  The Board notes that a 
notice letter was sent to the Veteran in February 2009 in an 
attempt to comply with the September 2008 remand; however, 
this letter still does not include the definition of new and 
material evidence applicable to the Veteran's claim.  
Consequently, another remand for issuance of adequate VCAA 
notice with respect to the Veteran's request to reopen a 
previously disallowed claim is warranted.     

Furthermore, the record reflects that the Veteran through his 
attorney submitted additional medical evidence to the Board 
in June 2009 in support of his claim.  In response, the Board 
sent correspondence to the Veteran in August 2009 advising 
him that he could have the RO review the additional evidence 
that he had submitted or waive that right so that the Board 
could consider the additional evidence in the first instance.  
In August 2009 correspondence, the Veteran's attorney asked 
that the case be remanded to the Agency of Original 
Jurisdiction (AOJ) for review.  As the Veteran did not waive 
his right to have the AOJ review the additional evidence, the 
Board also remands this case to the AOJ for its due 
consideration of the newly submitted evidence and the 
issuance of a Supplemental Statement of the Case (SSOC) 
reflecting such consideration with respect to the issue on 
appeal.  

Accordingly, the case is REMANDED for the following actions:

1.    Send proper VCAA notice under 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 with 
respect to the Veteran's request to reopen 
a previously disallowed claim.  

Specifically, the VCAA notice should 
include the definition of new and material 
evidence applicable to the Veteran's claim 
(i.e., "new and material evidence" should 
be defined as evidence not previously 
submitted which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with the evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim) in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The Veteran and his representative should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  After the completion of any additional 
notification and development deemed 
necessary, readjudicate the claim with 
consideration of any evidence received 
since the May 2009 supplemental statement 
of the case.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.    

This remand is to ensure due process.  The Board intimates no 
opinion either favorable or unfavorable at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



